Citation Nr: 1241349	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for claimed idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response.

2.  Entitlement to service connection for idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response.



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the RO. 

Although the RO has addressed this matter as a reopened the claim of service connection for heart disorder, the Board at the least must make its own determination as to whether new and material evidence has been received to reopen the claim.   

That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   Therefore, the issue has been characterized as noted on the preceding page.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The now reopened claim of service connection is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The evidence added to the record since the March 1983 rating decision is found to relate to one of the elements required to substantiate the Veteran's claim for service connection for heart disorder; this evidence raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been received since the March 1983 rating decision sufficient to reopen the claim of service connection for heart disorder.  38 U.S.C.A. §  5108, 7105 (West 2002); 38 C.F.R. §  3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A March 2009 VCAA letter informed the Veteran of what evidence was required to substantiate his claim for service connection for a heart disability.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran underwent VA examination in April 2010 and December 2010 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities.   

In response to the Veteran's statements that he received Social Security Administration (SSA) disability benefits, the RO attempted to obtain his SSA records.  By a statement dated in June 2010, the SSA informed VA that after exhaustive and comprehensive searches such records were unavailable.  The RO issued a formal finding of unavailability.  The Veteran was placed on notice of this in February 2011. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.   

There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


II.  Reopening of the claim

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been received with respect to a claim which has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A March 1983 rating decision denied service connection for a heart condition on the basis that there was no evidence that the claimed disability was incurred or aggravated by service.  The evidence considered at the time of the decision consisted of service treatment records and post-service records.

The evidence since the March 1983 decision includes a copy of recent VA treatment records and VA examinations to determine if any diagnosed disability warrants a presumption of service connection due to exposure to herbicides.  The Veteran also provided additional lay statements discussing the in-service manifestations and treatment.

Some of the evidence received since the March 1983 decision is found to be cumulative in nature and repetitive of facts that were previously before the RO.  

However, other submitted evidence is found to be new and material since it addresses in-service manifestations and treatment.  

When this evidence is considered along with the other evidence of record, the evidence has a reasonable possibility of substantiating the claim.  

\
ORDER

As new and material evidence has been presented to reopen the claim of service connection for a heart disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

In this case, the Veteran was afforded VA examinations in April 2010 and December 2010, but the examiner did not fully address the Veteran's in-service assertions of developing chest pains.  

The service treatment records show that the Veteran complained of chest pains on multiple dates in June 1970.  He reported having pain that was "somewhat like indigestion" and caused him to stop breathing and talking.  The impression was that of gastritis versus hiatal hernia and was treated with antacids.  

However, another June 1970 record noted findings of a systolic ejection type murmur.  An April 1971 record noted chest pain was addressed in June 1970 with occasional recurrence with no need for concerns.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 213 (2007).

As a result, the Veteran should be afforded another VA examination to address the Veteran's assertions about the in-service manifestations of chest pains and the finding of a heart murmur during service.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed cardiac conditions.  

The claims folder and a copy of this remand should be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be conducted.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current idiopathic cardiomyopathy had its clinical onset during service as evidenced by the Veteran's complaints of having chest pain and the findings of a heart murmur.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's medical expertise and established medical principles.

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


